PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,580,255
Issue Date: March 03, 2020
Application No. 15/787,399
Filed: October 18, 2017
For: CREDIT WAGERING SYSTEM AND METHOD OF USE

:
:
:	NOTICE
:
:
:

This is a Notice regarding the communication, filed October 13, 2021, which is being treated as a renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

A review of the record shows the Office charged the deposit account a fee deficiency payment of $3,130.00 on March 16, 2021, as authorized by the applicant. However, the payment was insufficient to grant the request at the time. Since the correct total, in the amount of $3,500.00, was charged to the deposit account on October 13, 2021, the $3,130.00 fee charged on March 16, 2021 is considered as an overpayment and has been credited back to the deposit account. 

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions